Citation Nr: 1533569	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  15-02 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the discontinuance of the Veteran's participation in vocational rehabilitation and employment (VRE) program was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to September 1975 and from February 1978 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  The Board notes that at this time, it does not appear that the Veteran's complete VRE folder has been uploaded into Virtual VA or VBMS.  In this regard, the July 2014 letter discontinuing the Veteran's participation in the VRE program and his August 2014 notice of disagreement as well as other documents referenced in the December 2014 statement of the case appear to be missing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted previously, the July 2014 letter discontinuing the Veteran's participation in the VRE program and his August 2014 notice of disagreement as well as other documents referenced in the December 2014 statement of the case appear to be missing from the file.  

Additionally, in his January 2015 substantive appeal (VA Form 9), the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  In July 2015, the Veteran's representative submitted a motion to remand for such hearing.  In accordance with 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  

Under the circumstances, this case must be remanded so that, after associating all missing documents pertaining to the discontinuation of the Veteran's VRE program with the claims file, the Veteran may be afforded his requested Board hearing.  

Accordingly, the case is REMANDED for the following action:

After associating all missing documents pertaining to the discontinuation of the Veteran's VRE program with the claims file, schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



